Citation Nr: 0403397	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-20 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date earlier than December 
23, 1998, for the award of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 31, 
1998 for the award of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The procedural history of this case is somewhat confusing, 
and bears explanation.  This case has twice been before the 
Board.  In September 1998, the Board issued a decision 
denying an evaluation greater than 70 percent for the 
veteran's service connected PTSD.  While this issue was on 
appeal, the veteran filed a claim for TDIU.

In July 1999, the veteran appeared at a hearing before the 
local hearing officer and testified as to the issue of TDIU.  
In January 2000, the hearing officer issued a decision 
granting entitlement to TDIU, effective July 31, 1998.  
Subsequently, the RO received several statements from the 
veteran, his representative, and his senator-including a 
notice of disagreement with the finding that the veteran's 
disability due to service-connected PTSD was no permanent and 
total.

In addition, in a written statement dated in February 2000, 
the veteran indicated his desire to withdraw all issues on 
appeal except the issue of whether or not the disability 
evaluation assigned for his service-connected PTSD was found 
to be permanent and total.  In a May 2000 supplemental 
statement of the case, the RO therefore phrased the issues as 
follows:  (1) evaluation of PTSD, currently evaluated at 70 
percent disabling, and (2) whether the veteran's current 
evaluation of 70 percent for PTSD with the grant of TDIU 
benefits should be considered permanent.  The veteran 
perfected his appeal as to these issues with the timely 
filing of a substantive appeal in May 2000.

In May 2001, the Board issued a decision granting a 100 
percent evaluation for the veteran's service-connected PTSD.  
The Board remanded for further development the issue of a 
finding of permanence in the now-100 percent evaluation for 
service-connected PTSD and TDIU.

The RO effectuated the 100 percent evaluation for the 
service-connected PTSD in an August 2001 rating decision, 
effective December 23, 1998, and found the disability to be 
permanent and total.  By the same rating, the RO denied an 
effective date earlier than July 31, 1998 for TDIU.  The 
veteran submitted a notice of disagreement as to the 
effective dates for the assignment of the 100 percent 
evaluation for PTSD and the assignment of TDIU in September 
2001 and October 2001.  He timely perfected these appeals in 
November 2002.

Hence, the appeal in its present posture challenges the 
effective dates of these awards.


FINDINGS OF FACT

1.  On September 17, 1998, the Board issued a decision 
granting an evaluation of 70 percent, and no greater, for the 
veteran's service-connected PTSD.  The veteran did not appeal 
this decision to the U.S. Court of Appeals for Veterans 
Claims (hereinafter, Court).

2.  The veteran filed a statement in October 1998 that the RO 
interpreted as an inferred claim for an increased evaluation 
for the service connected PTSD.  The RO received this 
statement on October 19, 1998.

3.  In May 2001, the Board issued a decision granting an 
evaluation of 100 percent for the service-connected PTSD.

4.  Accordingly, in August 2001, the RO issued a rating 
decision granting a 100 percent evaluation for the service 
connected PTSD, effective from December 23, 1998.

5.  It is not factually ascertainable that the veteran's 
service connected PTSD was manifested by total occupational 
and social impairment prior to December 23, 1998.

6.  The veteran filed a claim for entitlement to TDIU 
benefits on July 31, 1998.

7.  There is no evidence showing the veteran to be 
unemployable due to service-connected disability within one 
year prior to July 31, 1998.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
23, 1998, for the assignment of a 100 percent evaluation have 
not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 
38 C.F.R. § 3.102, 3.155, 3.157, 3.400(o)(2), 4.130, 
Diagnostic Code 9411 (2003).

2.  The criteria for an effective date earlier than July 31, 
1998, for TDIU have not met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400(o)(2), 4.16, 
4.25 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law.  The Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) redefined the obligations of 
VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  In this 
case, there is no issue as to providing an appropriate 
application form or completeness of the application in this 
case.  In the circumstances of this case, the veteran has 
been advised of the applicable laws and regulations and the 
evidence needed to substantiate his claims for earlier 
effective dates in the November 2002 statement of the case.  
In addition, he was further advised of the changes in law, 
and of the revisions in regulations effected in accordance 
with the VCAA in the May 2001 Board decision granting the 100 
percent evaluation for the service connected PTSD and remand 
for further development as to the issue of permanence, and 
the May 2000 statement of the case.  The November 2002 
statement of the case, in particular, advised the veteran of 
the evidence of record upon which the RO had established the 
subject effective dates, which the veteran is now appealing.  
Thus, VA's duty to notify has been fulfilled.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The record shows 
that the RO has obtained copies of all identified VA and 
private treatment records and VA examinations, or has 
received and considered those private medical records 
submitted by the veteran.  As noted above, this case was 
previously remanded for further development of the issue of 
permanence, including to obtain private medical treatment 
records concerning his service-connected neuropsychiatric 
disorder.  The veteran has not indicated that any other 
evidence exists that has not already been obtained and 
associated with the claims file.

Moreover, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to earlier effective date claims.  See VAOPGCPREC 
8-2003 (holding that "[i]f, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue").  Cf. 
Huston v. Principi, 17 Vet. App. 195, 202 (2003); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard, supra.


I.  FACTS

The records reveal that the veteran filed a claim for an 
evaluation in excess of 50 percent for his service-connected 
PTSD, which the RO received in May 1995.  In a September 1995 
rating decision, that claim was denied.  The veteran 
submitted a notice of disagreement with this decision in 
November 1995.  He subsequently perfected his appeal in 
September 1996, after the RO's November 1995 issuance of a 
statement of the case, averring that he felt his PTSD should 
be evaluated as 100 percent disabling.  He further argued 
that he was unable to gain or retain employment as a result 
of his problems dealing with authority figures, co-workers, 
and the public.

In July 1998, the veteran's representative filed a claim for 
TDIU on the veteran's behalf, including a filled out VA Form 
21-8940, "Veteran's Claim for Increased Compensation Based 
on Unemployability," which the veteran had signed.  The RO 
received the claim on July 31, 1998.

In September 1998, the Board received a statement from Greg 
Hall, the veteran's Veteran Outreach Counselor, dated in 
October 1997, attesting to the veteran's employment status, 
which he opines is "sketchy at best, mostly part-time work" 
due to the veteran's inability to work with others or under 
supervision, his anger/anxiety, depression, sleep 
disturbance, stress/anxiety, and difficulty in adjusting to 
civilian life.  Filed in the record next to this statement is 
an evaluation of the veteran proffered by the veteran's 
treating neuropsychiatrist, Steven R. Devore Best, M.D.  It 
is dated in December 1997 but is not stamped with a 
"received" date.  The crux of this statement is that the 
veteran is diagnosed with chronic PTSD that is productive of 
100 percent impairment by Social Security Administration and 
forensic psychiatric criteria.  The physician opined that the 
veteran should be considered 100 percent disabled by VA.  Dr. 
Best's credentials and resume are also of record.

In September 1998, the Board granted an evaluation of 70 
percent and no higher for the service-connected PTSD.  
Because the veteran had filed his claim for increase in May 
1995, before the November 1996 revision to the schedular 
criteria governing the evaluation of neuropsychiatric claims, 
the veteran's ability or inability to gain and retain 
employment was part of the criteria considered in the Board's 
decision.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996 
and prior); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In its decision, the Board discussed the October 1997 
statement from Mr. Hall and December 1997 from Dr. Best 
received in September 1998, as well as statements already of 
record-from Mr. Hall dated in January 1997; from Dr. Best 
dated in December 1997 and an undated report received in 
December 1997; and from Thomas J. Cox, Ph.D., dated in 
September 1996.  In addition, the Board considered VA 
treatment records, from September 1996 and prior, and the 
veteran's testimony as given in January 1997 and his 
statements.

Ultimately, however, the Board found that the veteran did not 
manifest the criteria required for a 100 percent evaluation 
under either the old or the new criteria, and that, 
specifically, the record did not support a finding that the 
veteran was unemployable.  Rather, the record demonstrated 
that the veteran continued to pursue his career as an 
independent writer and that he had at least one book and 
maintained professional relationships with magazine 
publishers as late as December 1997, despite difficulty.  
Thus, while the Board found that the evidence established the 
veteran was seriously occupationally impaired, the Board 
further found that the evidence did not support a finding of 
total occupational impairment.

The veteran did not appeal this decision to the Court.  
Hence, this Board decision became final.

In October 1998, the RO received a statement from the 
veteran's identified employer, a publishing company.  The 
statement indicated that the veteran worked only as a 
freelance writer and had received a one-time fee for a story 
that was due to be published by one of the company's 
magazines.  The veteran had never received a salary or 
benefits from this particular employer.

In October 1998, the RO received a statement from the 
veteran's treating private neuropsychiatrist, Dr. Best.  The 
statement was dated in August 1998 and noted that the 
physician "disagree[d] with some of the comments and 
especially with the summary created within the application 
and evaluations of [the veteran]."  However, Dr. Best did 
not offer his own opinion in this letter.  Rather, he 
requested that the RO contact him with any further questions.

In October 1998, the veteran submitted a claim for an 
increased evaluation for his PTSD, indicating he also sought 
entitlement to TDIU.  The veteran's claim for TDIU had been 
previously received by the RO on July 31, 1998.

In December 1998, the RO received a statement from Greg Hall, 
the veteran's Outreach Counselor.  Mr. Hall stated that the 
veteran

continues to struggle with anxiety, 
anger, depression, sleep disturbance and 
his employment continues to be sketchy.  
[The veteran's] prognosis for long term, 
gainful employment is doubtful 
considering his job history and his 
readjustment issues which inhibit and 
reinforce self-defeating behaviors that 
continually work against him.  [The 
veteran] continues to present an 
inability to obtain or retain employment, 
due to readjustment issues stemming from 
his military combat service in Vietnam.

In a January 1999 rating decision, the RO implemented the 70 
percent evaluation for the service-connected PTSD, based on 
the Board's September 1998 decision.  In the same rating 
decision, the RO denied entitlement to TDIU.

In January 1999, the veteran submitted a notice of 
disagreement concerning the denial of TDIU, which the RO 
received in February 1999.  With the notice of disagreement, 
the veteran attached a statement from Dr. Best, dated in 
December 1998.  Dr. Best indicates that he has treated the 
veteran since 1997, and that he believes the veteran 
"further decompensated" (emphasis added), losing more of 
his journalist work as a consequence of losing further 
ability to cope.

In addition, he is now fully estranged 
from his ex-wife.  She is apparently 
afraid of him and will not allow visits 
to the children in an attempt to protect 
them from his unpredictability and 
temper.  I am still certain that he is 
fully disabled.  I am certain that he is 
fully unemployable-his last jobs have 
been fleeting and wrought with the 
psychosocial failure that is so often 
seen in these chronic anxiety conditions.  
I still believe that he is permanently 
disabled and is due an award of 100 % 
Service Connection for his combat related 
Post Traumatic Stress Disorder(s).

The RO issued a statement of the case as to the issue of TDIU 
in March 1999, to which the veteran responded in July 1999 
with a timely substantive appeal, continuing to assert that 
he is fully unemployable and permanently disabled as a result 
of a lessened coping ability that is the result of his PTSD.

In July 1999, he further testified before a local hearing 
officer sitting at the RO, where he again asserted that 
symptoms of his service-connected PTSD rendered him totally 
occupationally and socially impaired, and unemployable.  In 
addition, he submitted evidence of his unemployability 
including an internet-based "homeless update," 
documentation of efforts to find employment, and tax returns 
from the years 1992 through 1998.  

In August 1999, the RO received a statement from Dr. Best, 
dated in July 1999.  The physician noted, in summary, that 
the veteran

is fully deteriorated.  I believe that he 
absolutely unable to be productive in 
ordinary society.  He has been unable to 
be productively involved in helping 
relationships for himself ... (emphasis 
added)

***

In fact his day to day activities are 
erratic, and he lives in an environment 
fashioned to be reclusive and protective.

***

I believe that [the veteran] is fully 
disabled and I know that he fits VA and 
Social Security guidelines for full 
disability.  I support his request for a 
100% Service Connection Disability 
rating.  I believe that his judgment is 
poor enough to merit the use of a 
representative payee (emphasis in 
original).

In November 1999, the veteran underwent a VA examination.  
The report reflects a diagnosis of PTSD with severe levels of 
depression and anxiety, and a major depressive episode 
persistent over the past two years associated with his PTSD.  
A Global Assessment of Functioning (GAF) score of 45 was 
assigned.  In pertinent part, the examiner noted

[The veteran] is seen as 100% disabled 
from this condition and unemployable on a 
permanent basis due to this condition.  
He is unable to tolerate even the minimal 
stress needed for any type of gainful 
employment.  His diminished concentration 
and attention capacities from his anxiety 
and depression levels prohibit him from 
being able to employ at his usual 
profession as a writer.

In January 2000, the RO issued the hearing officer's decision 
granting entitlement to TDIU, effective July 31, 1998, which 
was the date the veteran's claim for this benefit was 
originally received.  It is noted that PTSD is and was the 
veteran's only service-connected disability.  In his 
decision, however, the hearing officer noted specifically 
that while the veteran's service connected PTSD is severe, it 
is not of sufficient severity to warrant a 100 percent 
schedular evaluation.

In February 2000, the RO received the veteran's notice of 
disagreement as to the denial of a 100 percent schedule 
evaluation for his service-connected PTSD, and to the "total 
and permanent" nature of this disability. 

In May 2000, the RO issued a statement of the case, 
identifying the issues as entitlement to an evaluation 
greater than 70 percent for the service connected PTSD and 
whether the evaluation of 70 percent for the service 
connected PTSD with TDIU should be considered permanent.  The 
veteran timely perfected his appeal in May 2000.  

In May 2001, the Board issued a decision granting a 100 
percent evaluation for the service connected PTSD.  In 
arriving at this decision, the Board noted that the medical 
evidence of record reflected initial opinions of 
unemployability in December 1998.  The Board specifically 
discussed the statements proffered by Mr. Hall and Dr. Best, 
noting Dr. Best's assessment that the veteran had 
decompensated and was fully disabled and unemployable due to 
his service connected PTSD.  The Board then noted Dr. Best's 
subsequent, July 1999, opinion that the veteran remained 
unable to work and fully disabled under both SSA and VA 
criteria, and the November 1999 VA examination report finding 
also that increased symptoms of the veteran's PTSD precluded 
his earlier ability for gainful employment and productive 
work as a writer.

In an August 2001 rating decision, the RO implemented the 
Board's May 2001 decision and assigned the 100 percent 
evaluation for the service-connected PTSD, effective on 
December 23, 1998, the date of Mr. Hall's statement.  By this 
rating decision, the RO further denied an effective date 
earlier than July 31, 1998 for the grant of TDIU.

In September 2001, the veteran submitted a notice of 
disagreement to the effective date assigned for the 100 
percent evaluation assigned the service-connected PTSD, 
arguing that entitlement should go back to May 1995.  In 
October 2001, he submitted a clarification of his notice of 
disagreement, indicating that he also disagreed with the 
effective date assigned his TDIU.  Both issues were 
identified on the November 2002 statement of the case, to 
which the veteran submitted a timely substantive appeal in 
November 2002.


II.  ANALYSIS


The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).  The effective date of an increase 
in disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if a claim was received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(2003).

The veteran contends that the effective date of his 100 
percent schedular evaluation, and his grant of TDIU, should 
be in May 1995, at the time of his initial claim for increase 
in evaluation of his service-connected PTSD.  He argues that 
an implied claim for TDIU existed at the time of his claim 
for increase, as he has consistently maintained since that 
time that he is totally disabled, and unemployable, as a 
result of his service connected PTSD.

In Norris v. West, 12 Vet. App. 413 (1999), the Court held 
that if examination is conducted to determine an increase in 
disability and there is evidence of increase, the examination 
is treated as an informal claim.  Moreover, the Court held 
that in considering such increase, if the veteran's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16(a) and there is evidence of service-connected 
unemployability, evaluation must include adjudication of 
TDIU.

In VAOPGCPREC 9-94 59 Fed. Reg. 27309 (1994), VA's General 
Counsel held that Court decisions invalidating VA regulations 
or statutory or regulatory interpretations do not have 
retroactive effect in relation to prior final adjudications 
of claims, but should be given retroactive effect as they 
relate to claims still open on direct review.

As explained above, the Board denied a rating in excess of 70 
percent for his service-connected PTSD in September 1998.  
The analysis involved consideration of the veteran's ability 
or inability to gain and retain employment as part of the 
criteria considered.  The Board then found as a matter of 
fact that the veteran, although seriously impaired, was able 
to gain and retain employment.

The veteran did not appeal, hence that decision became final.  
Final Board decisions, including decisions of degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §20.1100 (2003).

While the Board must carefully consider all the evidence in 
the file, it is precluded from reaching beyond a final Board 
decision to assign an earlier effective date based on 
evidence that was of record at the time the Board decision 
was decided.  See Hazan v. Gober, 10 Vet. App. 511 (1997).


A.  Earlier Effective date for PTSD

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran , it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement.  38 C.F.R. §3.157(a); see 38 C.F.R. § 
3.155(c).  Once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed, 
receipt of VA medical records or private medical records may 
be accepted as an informal claim under limited circumstances.  
See 38 C.F.R. 
§ 3.157(b).  Those circumstances provide, in pertinent part, 
that the date of receipt of evidence from a private physician 
or layman will be accepted as the date of receipt of a claim 
only when the evidence furnished by or on behalf of the 
claimant is within the competence of the physician or lay 
person and shows a reasonable probability of entitlement to 
benefits.  See 38 C.F.R. § 3.157(b)(2).

The Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157.  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("the effective 
date of an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with 
VA").

In determining when it first became factually ascertainable 
that an increase in disability had occurred, the Board will 
consider the evidence in relation to the criteria for 
evaluating the veteran's PTSD.  Disability ratings are 
assigned in accordance with the VA Schedule for Rating 
Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  The Board attempts to 
determine the extent to which the veteran's service- 
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
In determining the current level of impairment, the 
disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.

As noted above, the Board denied an evaluation greater than 
70 percent in a September 17, 1998 decision that the veteran 
did not appeal.  Thereafter, the veteran filed a document 
which the RO received on October 19, 1998 and perceived as a 
claim for an increased evaluation.  The previous, September 
17, 1998, Board decision considered the veteran's claim for 
increase under both the old and the new criteria for 
evaluating PTSD.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(prior to November 7, 1996).  But, as the veteran's claim for 
increase was filed subsequent to the change in law, the 
subsequent, May 2001, Board decision which granted the 
increase to 100 percent, considered the criteria in effect 
following November 7, 1996.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).

The criteria in effect at the time of October 1998 is the 
current criteria.  The current schedular criteria for the 
evaluation of PTSD dictate that, when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2003).  An 
evaluation shall not be assigned based solely on social 
impairment, although the extent of social impairment will be 
considered.  38 C.F.R. § 4.126(b) (2003).

Under Diagnostic Code 9411, a 70 percent rating is warranted 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent rating 
is warranted if there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

The Board will carefully consider all the evidence in the 
file, including whether or not any of the evidence received 
since the prior, final Board decision denying an evaluation 
greater than 70 percent for PTSD-not considered in the 
September 17, 1998 decision but received subsequent to that 
date-establishes a basis upon which an earlier effective 
date can be granted.  See Hazan, supra.

The RO established December 23, 1998 as the effective date of 
the 100 percent evaluation for the service-connected PTSD 
because this is the date of the earliest piece of evidence 
that the RO found to indicate an increase in the veteran's 
disability.  It is the date of Mr. Hall's statement.  The 
veteran's claim for increase was received on October 19, 
1998, thus the Board will consider whether an effective date 
may be granted up to a year prior, or from October 19,1997. 

Additional evidence dated prior to December 23, 1998 but 
received subsequent to the September 17, 1998 Board decision 
include the employer statement received in October 1998, a 
statement proffered by Dr. Best in August 1998, tax returns 
for the years 1992 to 1998, and VA treatment records dated 
September 1996 to August 2001.  In addition, the veteran 
submitted a statement indicating he had received treatment at 
the VA Medical Facility (VAMC) in Fort Harrison, Montana by a 
Dr. Sampley.  At the outset, the Board notes that with the 
exception of the tax returns, the veteran's statement, and 
some of the VA treatment records, this evidence is not dated 
prior to the previous, September 17, 1998, Board decision.  
VA treatment records considered at the time of the September 
1998 decision were dated only to September 1996.  VA 
treatment records from VAMC Fort Harrison, Montana, dated 
from 1996 to 2001 were received subsequently.  And, while the 
Board considered the veteran's January 1997 testimony as to 
his earnings was considered in the decision, his tax returns 
were not then of record.

However, the Board is unable to find a factual basis in this 
evidence that would allow for the grant of an effective date 
earlier than December 23, 1998 for the increased rating.

First, Dr. Best's August 1998 statement contained no specific 
information concerning the veteran's level of disability, 
symptoms, or ability to gain and retain employment.  In this 
statement, Dr. Best merely indicated that he disagreed with 
the comments and summary concerning his patient.  It is not 
until his second, December 1998, statement, that he describes 
the veteran's condition.  Noting that he finds the veteran's 
condition is "further decompensated," the physician 
describes the veteran's symptoms as now involving loss of 
coping ability, unpredictability, and temper such that he has 
"lost more of his Journalistic work as a result," and he is 
now fully estranged from his wife, who is "apparently afraid 
of him and will not allow visits to the children."  Dr. Best 
indicates that the veteran is fully unemployable and 
permanently disabled, and that "his last jobs have been 
fleeting and wrought with the psychosocial failure that is so 
often seen in these chronic anxiety conditions."

The same physician previously assessed the veteran as totally 
disabled, in documents including evaluation reports and 
forensic results received by the Board in December 1997, 
March and September 1998 and considered in the previous, 
September 17, 1998 Board decision.  At that time, the Board 
considered other contemporary evidence including the 
veteran's work as a writer, and determined that, while 
seriously impaired, the veteran was not impaired to the point 
he was totally unable to gain and retain employment, or that 
he was totally occupationally and socially impaired.  In 
contrast, the December 1998 statement clearly marks an 
increase in the veteran's disability level, in the 
physician's assessment that the veteran is "further 
decompensated," and describes that the veteran's disability 
not only has caused additional increase in occupational 
impairment but also in social impairment.  He has now lost 
additional work as well as become further estranged from his 
wife and family.  Both of these observations mark an increase 
in disability occurring in December 1998 that was not present 
at the time of the prior Board decision.  

Similarly, Mr. Hall previously submitted statements which the 
Board also considered in the September 17, 1998 decision.  
Yet, these statements do not indicate that the veteran is 
unemployable, or that he is totally occupationally and 
socially impaired.  In January 1997, Mr. Hall stated that the 
veteran had a sketchy employment history, marked by seasonal 
employment.  As to his level of industrial employment, Mr. 
Hall assessed it was "severe."  In October 1997, he 
observed that the veteran's "inability to work with others 
or under supervision hindered him greatly in obtaining and 
retaining employment," but described the veteran's 
employment status as sketchy, involving "mostly part-time 
work when he can get it."  Rather than opine that the 
veteran was totally occupational and socially impaired, he 
then recommended an "adjustment upward to reflect chronicity 
with the inability to obtain or retain employment."  
However, Mr. Hall's December 1998 statement marks a 
significant change.  In the December 23, 1998 statement, Mr. 
Hall opined that the veteran's "prognosis for long term, 
gainful employment is doubtful."  Even though he also 
indicated that the veteran's employment "continues to be 
sketchy," implying that the veteran remains employed in some 
capacity, the December 1998 statement marks an increase in 
the veteran's disability.

It is necessary to consider whether the earlier statements 
made by Dr. Best and Mr. Hall may provide a basis for an 
earlier effective date, when viewed in light of the December 
1998 statements that reflected an increase in the veteran's 
disability.  In both cases, the Board now finds that they do 
not.  Even in the light of the December 1998 statements, the 
Board finds there is an indication of a different level of 
disability in both Dr. Best's and Mr. Hall's statements.  In 
the case of Dr. Best, he used the language, the veteran is 
"further decompensated" and observes that the veteran has 
lost additional work and is now "fully estranged" from his 
ex-wife and family.  This marks a marked difference in the 
veteran's disability.  In the case of Mr. Hall, his is the 
weaker statement, as he indicates that the veteran still 
maintains some employment, albeit "sketchy."  Nonetheless, 
he gives a doubtful prognosis for the veteran's ability to 
gain long term, gainful employment.  This is the first such 
statement by Mr. Hall, and marks a clear increase in 
disability.  It is noted that the Board considered other 
evidence in arriving at the determination that the veteran, 
although seriously impaired, was not entirely unemployable or 
totally occupationally and socially impaired.  This evidence 
included VA treatment records and VA examination reports as 
well as the veteran's own self report and testimony 
concerning his employment.  Hence the Board, in this 
decision, finds that the statements by Dr. Best and Mr. Hall, 
received prior to and considered in the September 17, 1998 
prior final Board decision, even in light of the December 
1998 statements received subsequently, are insufficient to 
provide a factual basis for an earlier effective date.

Second, VA treatment records reflect treatment for PTSD in 
1996, with a GAF of 60-65.  Symptoms such as flashbacks, 
severe social phobia, withdrawal, and depression are 
reported, but there are no notations concerning employment or 
the lack thereof.  From 1997 to 2001, these records note 
treatment for conditions other than his service-connected 
PTSD, including abdominal pain, eye granulation, dermatitis, 
and lipid abnormalities.  As such, these records do not 
demonstrate an increase in disability for the service-
connected PTSD and cannot provide a sufficient basis for the 
assignment of an earlier effective date.

Finally, the tax returns that the veteran submitted reflect 
only how much money the veteran claimed for tax purposes.  In 
and of themselves, these records do not show that the veteran 
is unemployable as a result of his PTSD, or that he is 
impaired socially and occupationally to such a degree as to 
warrant a 100 percent evaluation for his PTSD effective 
earlier than December 23, 1998.  

In summary, the medical evidence submitted subsequent to the 
September 17, 1998 Board decision demonstrates an increase in 
disability beginning with Mr. Hall's assessment of doubtful 
long-term employment and Dr. Best's observation of the 
veteran's further decompensation with loss of journalist work 
and complete estrangement from wife and family in December 
1998.  Based on this evidence, the RO apparently accepted the 
earlier of the two documents, December 23, 1998, to establish 
the effective date.  The Board concurs.

The veteran clearly suffers impairment from his service-
connected PTSD, the gravity of which is acknowledged in the 
evaluation assigned prior to December 23, 1998 and currently.  
Nonetheless, viewed in its totality, the evidence of record-
while clearly demonstrating significant impairment both 
occupationally and socially increasing over time-simply does 
not reflect that the veteran was totally occupationally and 
socially impaired as the result of his service-connected PTSD 
prior to that December 23, 1998.  Rather, the record reflects 
that prior to this time, the veteran was able to work, and 
fashioned a career as an independent writer where he could 
seek and profit from the type of lifestyle he was comfortable 
with, albeit with difficulty.  As his disability progressed, 
he became increasingly unable to function both occupationally 
and socially, as documented by his private health care 
providers.  However, it is not until December 1998 that Mr. 
Hall found his prognosis to be dire.  This assessment concurs 
with Dr. Best's finding that the veteran had further 
decompensated, manifested by additional loss of journalism 
work and complete social isolation from his wife and 
children.

VA examination reports of record further support this 
conclusion reflecting a progressive level of impairment 
culminating in symptomatology rendering the veteran totally 
occupationally and socially impaired in November 1999.

VA examinations dated in June and December 1997 show that 
veteran reported that he continued to write, which was his 
profession.  In June, he reported that he had sold a book and 
that he was working on another, although he found the writing 
stressful.  In December, he indicated he was still writing, 
and that he was writing for two magazines but was having 
difficulty in his relationships with the editors.  Both 
reports reflect that the veteran was observed, and reported, 
to be isolated.  In June 1997, the veteran reported that he 
was estranged from his family.  The reports contain no 
opinions as to the veteran's employability, but reflect an 
assigned GAF of 50.

In November 1999, the veteran again underwent VA examination.  
At this time, the examiner opined that the veteran "is seen 
as is 100 percent disabled from [his service-connected PTSD] 
and unemployable on a permanent basis due to this 
condition."  The veteran, the physician noted, is unable to 
tolerate even the minimal stress needed for any type of 
gainful employment, and his concentration and attention 
levels are so diminished that he is unable to pursue his 
usual profession as a writer.  He was recommended for further 
specialized PTSD treatment through the VA.

Finally, the Board notes that the veteran reported, in his 
claim for TDIU, received July 31, 1998, that he had 
employment with one publication as late as April 1998 with 
the highest gross earnings per month of $2,000.00, and with 
another from May 1996 to June 1998 with highest gross earning 
per month of $400.00.  It is also of note that, although the 
veteran reported in to his VA examination in December 1997 
that he was having difficulty with his editors and felt he 
was losing both magazines, he reported employment during this 
time and there is no evidence to support the fact he was not 
employed.  Moreover, while the veteran averred he was 
homeless, and the record supports that he prefers an isolated 
life, the evidence still shows that he was, at least prior to 
December 23, 1998, functioning well enough to maintain some 
employment-albeit with difficulty and exhibiting impairment 
severe enough to warrant a 70 percent disability evaluation.

The Board has reviewed the veterans statements and testimony 
as given before the RO in January 1997 and July 1999.  
Although his statements are probative of his symptomatology, 
they are not competent or credible evidence of his level of 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  He 
lacks the medical expertise to establish the current level of 
his disability under the regulations.

Accordingly, the Board finds that there is no factual basis 
to assign an effective date earlier than December 23, 1998 
for the 100 percent evaluation for the service-connected 
PTSD.  The evidence simply does not support a finding that 
the veteran's service connected PTSD rendered him totally 
occupationally and socially impaired, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name prior to December 
23, 1998.  In making this decision, the Board has considered 
carefully all of the evidence of record, including (1) 
evidence received subsequent to the September 17, 1998 prior 
final Board decision denying an evaluation of greater than 70 
percent for the service connected PTSD, (2) and evidence 
considered in the September 17, 1998 Board decision that may, 
in light of evidence not previously of record at the time of 
the prior, final Board decision, constitute sufficient 
evidence of an increase within the year prior to the October 
1998 claim for increase.  

Neither the veteran nor his representative has produced 
evidence, or identified any evidence not yet obtained, which 
would show that it was factually ascertainable that the 
veteran was entitled to a 100 percent evaluation for his PTSD 
at any time within the one-year period preceding his October 
19, 1998 claim for increase.  Therefore, the Board finds that 
he is not entitled to an effective date any earlier than 
December 23, 1998 for a 100 percent evaluation for the 
service connected PTSD, as assigned by the RO.  See 38 C.F.R. 
§§ 3.400, 4.16(a), 4.25.

B. Earlier Effective Date for TDIU

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  The RO received the veteran's formal claim 
for TDIU on July 31, 1998.  Nevertheless, as with a schedular 
rating, the Board may look to the evidence regarding his 
service-connected disabilities dated during the one-year 
period prior to his claim, to determine whether it was 
"ascertainable that an increase in disability had occurred." 
38 C.F.R. § 3.400(o)(2).

The regulatory scheme for TDIU provides that VA will grant a 
total disability rating for compensation purposes based upon 
individual unemployability when the medical evidence shows 
that the veteran is precluded from obtaining or maintaining 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
determining whether the veteran is entitled to TDIU, neither 
his non-service-connected disabilities nor his age may be 
considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

The VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include both objective and 
subjective standards.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91 
(Dec. 27, 1991).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

Marginal employment may also be held to exist, on a facts-
found basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. 
App. 342 (2000).

In this case, the veteran's claim for TDIU was received by 
the RO on July 31, 1998.  when it received a VA Form 21-8940 
signed by him.  The RO found no informal claim for benefits.  
Yet, the veteran argues that he has consistently argued he is 
unemployable as a result of his service-connected PTSD, and 
hence he has an implied claim since his first claim for an 
increased evaluation, received in May 1995.

As explained above, the Board denied an evaluation in excess 
of 70 percent for service connected PTSD in September 17, 
1998.  In this decision, the Board considered both the old 
and the new criteria for PTSD, including the issue of 
unemployability.  As a matter of fact in its decision, the 
Board found that the veteran, although seriously impaired, 
was able to gain and retain employment.  The veteran did not 
appeal, hence that decision became final.

In January 2000, the RO granted TDIU assigning an effective 
date based on the date the veteran's claim was received, July 
31, 1998.  This date pre-dates the prior, final Board 
decision denying an evaluation greater than 70 percent for 
PTSD based on the fact that the veteran was found to be able 
to gain and retain employment, albeit severely impaired.

The Board finds no reason to disturb the assignment of the 
date of claim as the effective date for TDIU, despite any 
apparent inconsistency.  However, the Board does not find 
that the evidence supports an earlier effective date.

As has been discussed, above, the evidence reflects that the 
veteran was employed prior to December 23, 1998 and, hence, 
July 31, 1998, despite Dr. Best's opinion pre-December 1998 
assessment that the veteran was unemployable.  Mr. Hall's 
observations in January and October 1997 were that the 
veteran remained employed, albeit with difficulty.  VA 
examination reports in June and December 1997 reflect the 
veteran reported that he continued to write, albeit with 
difficulty.  These reports contain no observations of 
unemployability and GAFs of 50.  VA treatment records 
similarly contain no observations of unemployability, but 
assigned a GAF of 60-65.  The Board found, in September 1998, 
that the veteran enjoyed success as a writer and was still 
pursuing his profession.  As noted above, he reported 
employment with one publication as late as April 1998 on TDIU 
form with the highest gross earnings per month of $2,000.00, 
and with another from May 1996 to June 1998 with highest 
gross earning per month of $400.00.

Yet, he also reported a total earned income in the past 12 
months of $7,400.00.  Tax returns the veteran submitted at 
his hearing in July 1999 reflect the following incomes: 1992:  
$12,465.00; 1993:  10, 025.00; 1994:  8,647.00; 1995:  
5,519.00; 1996:  9,473.00; 1997:  6,267.00; 1998:  7,374.00.  
In addition, he also further submitted an Internet record, 
dated in August 1996, showing that he is registered on a 
website for the homeless.

The income the veteran reports places him below or only 
somewhat over the poverty level.  See 68 Fed. Reg. 66,531 
(Nov. 26, 2003) (the weighted average poverty threshold 
established for 2001 for one person as established by the 
Bureau of the Census is $9,183.00).  Marginal employment, 
i.e., earned annual income that does not exceed the poverty 
threshold for one person, is not considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Marginal 
employment may also be considered to exist when income 
exceeds the poverty threshold but is earned, for example, in 
a protected environment, such as a family business or 
sheltered workshop.  Id.  Failure to consider the particular 
circumstances under which the veteran has maintained 
employment in determining the appropriate disability 
evaluation is remandable error.  Bowling v. Principi, 15 Vet. 
App. 1, 12 (2001).

Notwithstanding, the Board observes that even if the veteran 
is unable to earn a living wage, this does not mean that he 
is totally disabled.  The pertinent criterion in section 4.16 
of 38 C.F.R is that the claimant be unable to secure and 
follow a substantially gainful occupation on account of 
service-connected disabilities.  The focus is not on the 
amount of his income, but on whether his service-connected 
disabilities preclude him from working.  Even if a claimant's 
income is below the poverty level, it does not necessarily 
lead to the conclusion that this is the result of earning 
impairment from a service-connected condition.  The bottom 
line in this particular case is the simple fact that the 
evidence does not support a finding that the veteran was 
unable to gain and retain employment prior to July 31, 1998 
due to his service-connected disabilities, either singly or 
in combination.  The veteran's only service connected 
disability is his PTSD.  It is the Board's responsibility to 
assess the credibility and weight to be given to the evidence 
before it.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In September 1998, the Board found as a matter of fact that 
the veteran was not unemployable as a result of his PTSD.  
This was based on a careful review of the evidence, including 
the veteran's testimony and statements, his self report in VA 
and private examinations, his self-report on his TDIU claim, 
and medical findings of VA and private physicians.  The Board 
now considers this evidence, the previous Board decision, and 
evidence submitted since that decision, including the tax 
forms which reflect earnings averaging $7,704, for the years 
1996 through 1998, in accordance with Hazan, supra.  The 
evidence, in aggregate, simply does not establish that the 
veteran was unemployable as a result of his service connected 
PTSD prior to July 31, 1998.  Rather, the totality of the 
evidence demonstrates that he was employable and was 
employed, albeit with difficulty, prior to then.  Even at a 
time when he reported to his VA examination, in December 
1997, that he felt he was losing both magazine jobs due to 
difficulty with the editors, he reported employment during 
this time and there is no evidence to support the fact he was 
not employed.  Moreover, while the veteran averred he was 
homeless, and the record supports that he prefers an isolated 
life, the evidence still shows that he was, at least prior to 
July 31, 1998, able to maintain gainful employment-albeit 
with difficulty and exhibiting impairment severe enough to 
warrant a 70 percent disability evaluation.

The Board has reviewed the veterans statements and testimony 
as given before the RO in January 1997 and July 1999.  
Although his statements are probative of his symptomatology 
and of his earnings and efforts to find work, they are not 
competent or credible evidence of his level of disability or 
his actual ability to work as related to his service-
connected disabilities.  See Grottveit, supra; Espiritu, 
supra;  and Miller, supra.  He lacks the medical expertise to 
establish his unemployability due to his service connected 
PTSD.

For these reasons and those expressed above, the Board finds 
that there is no factual basis to assign an effective date 
earlier than July 31, 1998 for entitlement to TDIU.  The 
evidence simply does not demonstrate that the veteran was 
unable to gain and retain employment as the result of his 
service connected disabilities prior to that date.  In making 
this decision, the Board has considered carefully all of the 
evidence of record, including (1) evidence received 
subsequent to the September 17, 1998 prior final Board 
finding that the veteran was able to gain and retain 
employment in conjunction with a denial for an evaluation 
greater than 70 percent for PTSD-the veteran's only service-
connected disability, (2) and evidence considered in the 
September 17, 1998 Board decision that may, in light of 
evidence not previously of record at the time of the prior, 
final Board decision, constitute sufficient evidence of 
unemployability due to service-connected disabilities within 
the year prior to the July 31, 1998 claim for TDIU.  

Neither the veteran nor his representative has produced 
evidence, or identified any evidence not yet obtained, which 
would show that it was factually ascertainable that the 
veteran was entitled to TDIU at any time within the one-year 
period preceding his July 31, 1998 TDIU claim.  Therefore, 
the Board finds that he is not entitled to an effective date 
any earlier than July 31, 1998 for the grant of entitlement 
to TDIU, as assigned by the RO.  See 38 C.F.R. §§ 3.400, 
4.16(a), 4.25.


ORDER

Entitlement to an effective date earlier than December 23, 
1998, for the award of a 100 percent disability rating for 
PTSD is denied.

Entitlement to an effective date earlier than July 31, 1998, 
for the award of TDIU, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



